United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
G.B., Appellant
and
U.S. POSTAL SERVICE, NEW AUGUSTA
POSTAL FACILITY, Indianapolis, IN, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Erik B. Blowers, Esq., for the appellant1
Office of Solicitor, for the Director

Docket No. 20-0750
Issued: October 27, 2020

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
PATRICIA H. FITZGERALD, Alternate Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On February 19, 2020 appellant, through counsel, filed a timely appeal from an October 2,
2019 merit decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the
Federal Employees’ Compensation Act2 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board
has jurisdiction over the merits of this case.
ISSUES
The issues are: (1) whether OWCP has met its burden of proof to terminate appellant’s
wage-loss compensation benefits, effective October 2, 2019, as he no longer had residuals or
1

In all cases in which a representative has been authorized in a matter before the Board, no claim for a fee for legal
or other service performed on appeal before the Board is valid unless approved by the Board. 20 C.F.R. § 501.9(e).
No contract for a stipulated fee or on a contingent fee basis will be approved by the Board. Id. An attorney or
representative’s collection of a fee without the Board’s approval may constitute a misdemeanor, subject to fine or
imprisonment for up to one year or both. Id.; see also 18 U.S.C. § 292. Demands for payment of fees to a
representative, prior to approval by the Board, may be reported to appropriate authorities for investigation.
2

5 U.S.C. § 8101 et seq.

disability causally related to his accepted January 11, 2018 employment injury; and (2) whether
appellant has met his burden of proof to establish continuing residuals or disability, on or after
October 2, 2019, causally related to his accepted January 11, 2018 employment injury.
FACTUAL HISTORY
On January 17, 2018 appellant, then a 56-year-old tractor trailer operator, filed a traumatic
injury claim (Form CA-1) alleging that on January 11, 2018 his left knee popped when pushing
the clutch pedal of his tractor while in the performance of duty. He stopped work on that date. On
February 13, 2018 OWCP accepted appellant’s claim for left knee sprain and temporary
aggravation of primary osteoarthritis of the left knee. It paid appellant wage-loss compensation
on the supplemental rolls, effective February 26, 2018.
In an April 23, 2018 report, Dr. Wesley Lackey, a Board-certified orthopedic surgeon,
noted that appellant had increasing pain and stiffness in both knees. He indicated that appellant
had been symptomatic for over a year and had failed nonoperative treatment. Dr. Lackey
examined appellant and diagnosed end-stage, tricompartmental osteoarthritis of the knees. He
requested staged bilateral total knee replacements.
In a letter dated July 3, 2018, Dr. Jerry Powell, a Board-certified family practitioner, noted
that appellant’s aggravation of primary osteoarthritis of the left knee was permanent. He opined
that appellant’s left knee condition would not improve without knee replacement surgery.
On September 12, 2018 OWCP requested that its district medical adviser (DMA) review a
statement of accepted facts (SOAF) and provide an opinion regarding the medical necessity of the
requested left knee replacement surgery.
In a report dated September 21, 2018, Dr. Todd Fellars, a Board-certified orthopedic
surgeon, serving as the DMA, reviewed the SOAF and the medical record. He found that the
requested left knee replacement was causally related to the accepted medical conditions. However,
the DMA found that the requested left knee replacement was not medically necessary. He noted
that it was not clear if appellant had a body mass index (BMI) under 40. The DMA noted that
there was a high risk of complication if BMI is elevated above 40. As such, he indicated that
surgery would not be medically necessary due to lack of information in the medical record.
On February 28, 2019 OWCP referred appellant, a SOAF, and a list of questions to
Dr. Norman Mindrebo, a Board-certified orthopedic surgeon, for a second opinion evaluation. The
SOAF noted appellant’s job duties and listed the accepted conditions as sprain of the left knee and
temporary aggravation of primary osteoarthritis of the left knee.
In his March 18, 2019 report, Dr. Mindrebo reviewed the SOAF and appellant’s medical
history. He examined appellant and noted left knee three-compartment tenderness consistent with
underlying osteoarthritis. Dr. Mindrebo found that appellant “never had sustained a sprain of the
collateral ligament of the left knee” and that the temporary aggravation of appellant’s left knee
osteoarthritis had resolved by March 1, 2018, the date of a magnetic resonance imaging scan of
his left knee. He opined that appellant’s morbid obesity was more than likely the underlying reason
for the osteoarthritis that affected both of appellant’s knees. Dr. Mindrebo further opined that

2

appellant’s advanced osteoarthritis was not a direct result of his work-related injury. He advised
that appellant should not have any type of knee replacement surgery because of his morbid obesity.
Dr. Mindrebo indicated that appellant could not perform his duties as a tractor trailer operator
without restrictions because he could not climb into or descend from his truck with his knee
condition. He completed a work capacity evaluation (Form OWCP-5c) and determined that
appellant could not work due to appellant’s preexisting knee osteoarthritis caused by his morbid
obesity.
On April 3, 2019 OWCP requested additional information from appellant’s treating
physician, Dr. Powell. It attached Dr. Mindrebo’s second opinion report and asked whether
Dr. Powell agreed with Dr. Mindrebo’s opinion that appellant’s medial collateral ligament sprain
and osteoarthritis had resolved and that appellant was unable to safely undergo total knee
replacement. No response was received.
On July 11, 2019 OWCP proposed to terminate appellant’s wage-loss compensation and
medical benefits based on Dr. Mindrebo’s second opinion report. It afforded appellant 30 days to
submit additional evidence and written argument if he disagreed with the proposed termination.
No response was received.
By decision dated October 2, 2019, OWCP finalized the termination of appellant’s wageloss compensation and medical benefits, effective that date. It found that the weight of medical
evidence rested with Dr. Mindrebo, the second opinion physician, who determined in his
March 18, 2019 report that appellant no longer had continuing disability causally related to his
accepted January 11, 2018 work injury.
LEGAL PRECEDENT -- ISSUE 1
Once OWCP accepts a claim and pays compensation, it has the burden of proof to justify
modification or termination of an employee’s benefits.3 After it has determined that, an employee
has disability causally related to his or her federal employment, OWCP may not terminate
compensation without establishing that the disability has ceased or that it is no longer related to
the employment.4 Its burden of proof includes the necessity of furnishing rationalized medical
opinion evidence based on a proper factual and medical background.5
ANALYSIS -- ISSUE 1
The Board finds that OWCP has not met its burden of proof to terminate appellant’s wageloss compensation and medical benefits, effective October 2, 2019.

3

D.B., Docket No. 19-0663 (issued August 27, 2020); S.F., 59 ECAB 642 (2008); Kelly Y. Simpson, 57 ECAB 197
(2005); Paul L. Stewart, 54 ECAB 824 (2003).
4

A.R., Docket No. 20-0335 (issued August 7, 2020); see also I.J., 59 ECAB 408 (2008); Elsie L. Price, 54 ECAB
734 (2003).
5
V.S., Docket No. 19-1792 (issued August 4, 2020); T.P., 58 ECAB 524 (2007); Del K. Rykert, 40 ECAB
284 (1988).

3

OWCP accepted appellant’s claim for left knee sprain and temporary aggravation of
primary osteoarthritis of the left knee on February 13, 2018. Appellant’s attending physicians,
Drs. Lackey and Powell, recommended and requested total knee replacement surgery. In a July 3,
2018 letter, Dr. Powell opined that appellant’s aggravation of primary osteoarthritis of the left knee
was permanent. On February 28, 2019 OWCP referred appellant, a SOAF, and a series of
questions to Dr. Mindrebo for a second opinion examination. In his March 18, 2019 report,
Dr. Mindrebo advised that appellant had never sustained a left knee sprain and that the temporary
aggravation of his left knee osteoarthritis had resolved by March 1, 2018. He opined that
appellant’s morbid obesity was more than likely the underlying reason for the osteoarthritis that
affected both of his knees. Dr. Mindrebo found that appellant’s osteoarthritis was not causally
related to his work-related injury. By decision dated October 2, 2019, OWCP terminated
appellant’s wage-loss compensation benefits, based on Dr. Mindrebo’s report.
The Board finds that Dr. Mindrebo’s report was inconsistent with the SOAF. OWCP
accepted that appellant’s left knee sprain was work related. It is well established that a physician’s
opinion must be based on a complete and accurate factual and medical background. When OWCP
has accepted an employment condition as occurring in the performance of duty, the physician must
base his opinion on these accepted conditions.6
As noted, in his March 18, 2019 report, Dr. Mindrebo found that appellant never sustained
a left knee strain causally related to the accepted work injury. The Board has held that medical
opinions based on an incomplete or inaccurate history are of diminished probative value.7 As
Dr. Mindrebo did not rely on the SOAF regarding the accepted conditions, the Board finds his
report to be of diminished probative value.
The Board further finds that Dr. Mindrebo’s report was conclusory in nature and did not
contain sufficient medical reasoning to establish that appellant was no longer disabled due to his
accepted employment injury.8 The Board has held that the weight of a medical opinion is
determined by the opportunity for and thoroughness of examination, the accuracy and
completeness of the physician’s knowledge of the facts of the case, the medical history provided,
the care of analysis manifested, and the medical rationale expressed in support of stated
conclusions.9 Herein, Dr. Mindrebo’s second opinion report failed to provide sufficient medical
rationale to support his conclusory statements. He relied on a note from Dr. Lackey to conclude
that appellant’s morbid obesity was likely the cause of appellant’s osteoarthritis because he was
symptomatic prior to the employment injury. The Board finds that Dr. Mindrebo’s opinion is
conclusory in nature and lacks sufficient medical rationale to justify termination of appellant’s
wage-loss compensation benefits.
The Board therefore finds that OWCP has not met its burden of proof to terminate
appellant’s wage-loss compensation and medical benefits, effective October 2, 2019, as the
6

D.B., supra note 3.

7

Id.

8

A.R., supra note 4.

9

Id.

4

medical evidence of record is insufficient to establish that he no longer has disability or residuals
causally related to his accepted January 11, 2018 employment injury.
CONCLUSION
The Board finds that OWCP has not met its burden of proof to terminate appellant’s wageloss compensation and medical benefits, effective October 2, 2019.10
ORDER
IT IS HEREBY ORDERED THAT the October 2, 2019 decision of the Office of
Workers’ Compensation Programs is reversed.
Issued: October 27, 2020
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Alternate Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

10

In light of the Board’s disposition of Issue 1, Issue 2 is rendered moot.

5

